Citation Nr: 1536639	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for cross union of the distal tibia and fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The claims file was subsequently transferred to the RO in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability rating in excess of 10 percent for his service-connected cross union of the distal tibia and fibula.  Throughout the appeal period, the Veteran had indicated that his disability is chronic in nature and has worsened over the years.  A review of the Veteran's available VA treatment records revealed that he received continuing treatment for right ankle/pedal arthralgia as well as traumatic arthropathy involving the right ankle and foot at the Birmingham VA Medical Center in Birmingham, Alabama, as well as the Shoals Area (Florence) VA Clinic in Sheffield, Alabama.  

However, the most recent VA treatment records associated with the claims file are dated in May 2013, over two years ago.  Thus, on remand, records from the Birmingham VA Medical Center in Birmingham, Alabama, and any associated outpatient clinics, dated from May 2013 to the present should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from the Birmingham VA Medical Center in Birmingham, Alabama, and any associated outpatient clinics, from May 2013 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, then furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




